Title: From John Adams to Jacob Taylor, 24 May 1826
From: Adams, John
To: Taylor, Jacob



Gentlemen
Quincy May 24th 1826

I have received your polite letter of the 28th. with the Splendid testimonial of the benevolence of the City of New York in a Gold medal, and a Silver one in commemoration of the great Canal in New York, which is the pride and wonder of the age and deserves to be commemorated by every effort of Art. I rejoice that the City of New York has taken the lead in Striking medals on important events. The Hollanders have a History of their Country, engraved on gold, and Silver medals, and it is the most permanent history of any. My gratitude to the City of New York cannot be expressed in words, I pray you Gentlemen to accept my thanks, for the polite and obliging manner in which you have presented this Splendid token to me.
I am your friend and / humble Servant
John Adams